Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/14/2022 has been entered.
 Response to Amendments 
	Claims 1-14 and 16-24 are pending in the current application. Claims 1-14 and 16- 20 have been amended.  Claim 24 is new. 
	The previous rejections under 35 USC 112 have been overcome in light of the amendments.
The previous prior art rejection is withdrawn in light of the amendment. However, a new prior art rejection is applied. All changed made to the rejection are necessitated by the amendment.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 9, 10-14, 16, and 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Roh et al. (US 20160087319A1) in view of Lee et al. (US 2015/0236314), Yoneda (US 2005/0285563) and Kenney (US 2019/0109357)
Regarding claim 1, Roh teaches a battery comprising a housing forming an inner chamber 130 and a battery module including a plurality of battery cells 102a-d, the battery module being arranged in the inner chamber 130, said battery cells being connected in an electrically conductive manner in series and/or in parallel to one another (P4.49), and a first temperature control structure 613 connected to a first housing element and a third housing element forming a second temperature control chamber 613’ connected to a second housing element (Fig. 8) and a first element of a battery control system, or an electronic component arranged in the inner chamber (P9.17.33)
	Roh teaches that the refrigerant channels can be provided on an outer surface of the battery case (P16) where the pack case includes a first case member covering a portion of the surface of the battery module and a second case member coupled to the first case member surrounding the rest of the outer surface of the battery module and the refrigerant channels are provided on the first and second case members to cool them (P29). 
Roh is silent in teaching the first housing element includes a bottom wall and side walls that extend upwardly from the bottom wall, and wherein the second housing element includes a top wall and side walls that extend downwardly from the top wall however, Lee, in a similar field of endeavor related to battery modules, teaches a housing that is used to conduct heat from an inner chamber (abstract), for further clarity on implementing this embodiment. 
	Lee teaches a first housing element, or upper case 10 and a second housing element, or lower case 20 which jointly form an inner chamber, wherein the first housing element includes a bottom wall and side walls that extend upwardly from the bottom wall, and wherein the second housing element includes a top wall and side walls that extend downwardly from the top wall (P23-26; Fig. 2-3). Lee also teaches forming the heat exchangers on the outer surface of the battery casing to prevent leakage of the medium (P33) and the heat exchanger member can be on any surface of the case member (P7). Lee teaches this configuration beneficially reduces the size of a battery (P33).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use Lee when forming the battery module of Roh, to yield the predictable result of a first case member covering a portion of the surface of the battery module and a second case member coupled to the first case member surrounding the rest of the outer surface of the battery module and the refrigerant channels are provided on the first and second case members external to an interior chamber for reduced height of a battery. 
	The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). 
	Furthermore, one of ordinary skill in the art would have been able to carry out such a substitution, and the results were reasonably predictable and one of ordinary skill in the art would have recognized at the time the invention was made that the capabilities or functions of the combination were predictable. The substitution of one known element, a battery case with an external heat exchanger on both surfaces, for another, or a battery case with an external heat exchanger that can be on any surface, yields predictable results to one of ordinary skill in the art. 
	Therefore, modified Roh in view of Lee (wherein the structure of Lee shown in Fig. 3 is used for the first housing element and the second housing element, forming the battery module of Roh) comprises a first housing element and a second housing element which jointly form an inner chamber, wherein the first housing element includes a bottom wall and side walls that extend upwardly from the bottom wall, and wherein the second housing element includes a top wall and side walls that extend downwardly from the top wall (Fig. 3 as top and bottom), wherein the first housing element forms a first temperature control structure, or heat exchanger member on the outer face of the first housing element for directing temperature control fluid, or refrigerant (P16; Roh) wherein the second housing element is connected to a third housing element 30 (Fig. 3; Lee) along a face of the second housing element that faces away from the inner chamber forming a second temperature control chamber through which the temperature control fluid may flow (P68). 
	Modified Roh in view of Lee is silent in teaching the third housing element receives a second element of the battery control system; however, Yoneda, in a similar field of endeavor related to battery modules, teaches including an electronic component external to a battery module to supply power to an auxiliary element (P64). 
	Yoneda teaches including a second element, or converter, of a battery control system outside of a battery case and arranged on top of a third housing element, or on the surface of a heat exchanging element (P78-79). This configuration allows elements of the control system and the batteries to be cooled simultaneously reducing the size of the module (P35-36; Fig. 4).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have components used to charge an external element, or a second element of a battery control system of Roh received by the third housing element to allow the size of the battery to be further reduced and allow for simultaneous cooling as taught by Yoneda. 
	Modified Roh is silent in teaching the first temperature control structure includes flow guiding elements, flow disturbing elements, and flow limiting elements, wherein the flow guiding elements are configured to deflect a flow of the temperature control fluid within the first temperature control structure without creating an increase in turbulence in the temperature control fluid within the first temperature control structure wherein the flow disturbing elements are configured to increase a turbulence of a flow of the temperature control fluid within the first temperature control structure, and wherein the flow limiting elements are configured to mechanically limit and define an outer perimeter of the first temperature control structure; however, Kenney, in a similar field of endeavor related to a battery with temperature control, teaches a thermal management system for a battery. 
	Kenney teaches a temperature control structure including flow guiding elements, or channels and ribs 40 are configured to deflect a flow of the temperature control fluid within the first temperature control structure without creating an increase in turbulence in the temperature control fluid within the first temperature control structure (P62), flow disturbing elements 70, configured to increase a turbulence of a flow of the temperature control fluid within the first temperature control structure (P75; Fig. 12-14), and flow limiting elements 40/27 or walls and ribs configured to mechanically limit and define an outer perimeter of the first temperature control structure by effectively sealing the fluid tight within the structure (P64-65; Fig. 6-7) to enhance heat transfer . 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include flow guiding elements, flow disturbing elements, and flow limiting elements, wherein the flow guiding elements are configured to deflect a flow of the temperature control fluid within the at least first temperature control structure without creating an increase in turbulence in the temperature control fluid within the first temperature control structure wherein the flow disturbing elements are configured to increase a turbulence of a flow of the temperature control fluid within the temperature control structure, and wherein the flow limiting elements are configured to mechanically limit and define an outer perimeter of the temperature control structures in the temperature control structures of modified Roh to enhance heat transfer as taught by Kenney. 
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art (MPEP 2143, Exemplary Rationale C).
Furthermore, the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).
	Regarding claim 2, modified Roh in view of Yoneda teaches the first element of the battery control system comprises at least one electrical component (P17) and that the second element of the battery control system is an electrical voltage converter (P35-36. 64; Yoneda).
	Regarding claim 3, modified Roh in view of Yoneda teaches that the second element of the battery control system is an electrical voltage converter (P35-36. 64). 
	Regarding claim 4, modified Roh is silent in teaching the housing elements as die-cast; however, Lee teaches die-casting the housing elements to more closely adhere the housing elements together increasing stability and reliability of the battery pack (P36). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to die-cast the first housing element, second housing element, and third housing element of modified Roh to stability and reliability of the battery pack.
	Regarding claim 5, modified Roh teaches sealing the case to completely prevent penetration of moisture into the inner chamber of case pack (P32). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have the first housing element and the second housing element connected in a fluid-tight manner to one another to improve the pack safety. 
	Regarding claim 6, modified Roh teaches the plurality of battery cells are embodied as prismatic battery cells (Fig. 7). 
	Regarding claim 7, modified Roh teaches the electrical component of the battery module is a connector (P7.17). 
	Regarding claim 9, modified Roh in view of Lee teaches a covering element 30 is arranged on the first housing element 20 while jointly forming the first temperature control structure forming a first temperature control chamber 31 through which temperature control fluid may flow (P33; Fig. 3; Lee). 
	Regarding claim 10, modified Roh in view of Lee teaches the temperature control fluid moves through the temperature control structures and chambers (P24). Lee is silent in the fluids entrance and exit; however, Roh teaches including a first connection, or inlet port 630 that is configured to convey temperature control fluid to the battery and a second connection 632 that is configured to discharge temperature control fluid from the battery (P64; Fig. 7). 
	Regarding claim 11, modified Roh in view of Lee teaches a covering element is connect to the first housing element in a material-bonded manner (P35-36). 
Regarding claim 12, modified Roh in view of Lee teaches the second housing element forms a second temperature control structure, where the second housing element forms a second temperature control structure, with the second temperature control chamber, when constructed in view of Lee (P33; Fig. 3; Lee – used as top half of Roh). 
	Regarding claim 13, modified Roh in view of Kenney teaches the first temperature control structure and the second temperature control chamber are flow guiding elements (P64; Fig. 7). It would have been obvious to one of ordinary skill in the art, in light of Kenneys teaching that including flow guide elements and flow limiting elements enhance the efficiency of thermal heat transfer, to include these elements in the third temperature control structure. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art (MPEP 2143, Exemplary Rationale C).Furthermore, the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).

	Regarding claim 14, modified Roh teaches that the plurality of battery cells are connected in a thermally conductive manner to the first inner face of the inner chamber, said first inner face arranged directly adjacent the first temperature control structure (P49; Fig. 7)
	Regarding claim 16, modified Roh in view of Yoneda teaches the electrical component of the battery module is cable (P13; Yoneda- teaches wiring extending from within battery pack to external third element, where Roh teaches battery pack comprises second element, wiring/cables within casing P9). 
	Regarding claim 18, modified Roh in view of Lee teaches the face on which the first housing element forms the first temperature control structure is remote from the second housing element and wherein the face on which the second housing element is connected to the third housing element is remote from the first housing element (Fig. 7). 
	Regarding claim 19, modified Roh in view of Yoneda teaches the first element of the battery control system comprises at least one electrical component (P17) and that the second element of the battery control system is a DC converter (P35-36. 64; Yoneda).
	Regarding claim 20, modified Roh in view of Yoneda teaches that the second element of the battery control system comprises at least one electrical component (P35-36. 64). 
	Regarding claim 21, modified Roh in view of Lee is silent in teaching the first housing element and the second housing element are connected in a fluid-tight manner to one another with a first sealing element arranged between the first housing element and the second housing element; however, Roh teaches sealing the case to completely prevent penetration of moisture into the inner chamber of case pack by using a sealing member (P32). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have the first housing element and the second housing element of modified Roh connected in a fluid-tight manner with a first sealing element arranged between the first housing element and the second housing element to improve the pack safety and water-tightness. The use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.). 
	Regarding claim 22, modified Roh in view of Lee teaches the covering element is connected to the first housing element in a material-bonded way, wherein a sealing element is arranged between the first housing element and the covering element (P36). 
	Regarding claim 23, modified Roh in view of Lee teaches second housing element forms a second temperature control structure, wherein a third sealing element is arranged between the second housing element and the third housing element (P36). 
	Regarding claim 24, modified Roh teaches the temperature control fluid in the first temperature control structure and the temperature control fluid in the second temperature control chamber may be configured to remain separate from one another (P61-65; Fig. 7-8)
	Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Roh in view of Lee, Yoneda and Kenney, as applied to at least claims 2 and 3 above, and further in view of Hofer et al. (US 2014/0120407). 
	Regarding claim 8, modified Roh in view of Yoneda teaches the external second element is connected to the battery pack with wiring (P13; Yoneda) and the first element within the battery pack may comprise wires, connectors, busbars, electronic components etc. (P9.17; Roh). 
	Modified Roh in view of Yoneda is silent in teaching the first element of the battery control system comprises at least one electronic component that is integrated into a circuit board; however, Hofer teaches a circuit board within a battery module that connects to at least one electrical connection on an external side of a battery module. Hofer teaches the circuit board comprises electronic components on top of it (such as plurality of track that connect externally) to form connections and minimize space (P83-84; Fig. 8). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have the first element of the battery control system comprise at least one electronic component that is integrated into a circuit board, as taught by Hofer, in order to connect to an external source and minimize space. 
	Regarding claim 17, modified Roh in view of Yoneda teaches the external second element is connected to the battery pack with wiring (P13; Yoneda) and the first element within the battery pack may comprise wires, connectors, busbars, electronic components etc. (P9.17; Roh).
	Modified Roh in view of Yoneda is silent in teaching the first element of the battery control system comprises at least one electronic component that is integrated into a circuit board; however, Hofer teaches a circuit board within a battery module that connects to at least one electrical connection on an external side of a battery module. Hofer teaches the circuit board comprises electronic components on top of it (such as plurality of track that connect externally) to form connections and minimize space (P83-84; Fig. 8). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have the first element of the battery control system comprise at least one electronic component that is integrated into a circuit board, as taught by Hofer, in order to connect to an external source and minimize space. 
Response to Arguments 
	Applicant's arguments with respect to the claims are based on the claims as amended.  The amended claims have been addressed in the new rejection above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda Rosenbaum whose telephone number is (571)272-8218. The examiner can normally be reached Monday-Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Amanda Rosenbaum/Examiner, Art Unit 1729  

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729